Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                              See MPEP § 606.01.

ELECTRICAL SUBSTRATE WITH A PLURALITY OF PRESS FIT TERMINALS 
EXTENDING FROM OPPOSITE SURFACES

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. §112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements and essential structural cooperative relationships of elements; such omissions amounting to a gap between the elements and necessary structural connections.                                                                                      See MPEP § 2172.01.  
For example:

Claims 1 and 9 state in part; “plurality of conductive portions” without claiming the “grooves” within which the conductive portions are provided.

Claim 1 further states in part; “a connecting member, integrally connected to the support members. . .  the connecting member is located below the substrate” yet the connecting member is not part of the operative device, the connecting member is ultimately disconnected from the support members.




Claim 2 states in part; “each of the support members comprises a first portion and a second portion connected to each other, . . . the second portion is located above the substrate and pressed downward on the substrate.”   The second portion being pressed downward on the substrate needs to be claimed in terms of the technical features required to achieve the claimed condition.

Claim 9 states in part; “a position limiting portion connected to an upper end and a lower end of the first portion” this structural relationship is not illustrated in any of the figures, nor does it seem physically possible.

Claim 10 states in part; “the substrate is provided with a plurality of conductive portions” without claiming the “grooves” within which the conductive portions are provided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15  are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi (US 10,483,666) in view of Hwang et al. (US 10,553,969).

With respect to Claim 1; Taguchi shows an electrical connector 10 configured to be electrically connected to a first mating component [CPU not shown], comprising: a substrate 20, provided with  a plurality of conductive portions 21a and; a  plurality  of first 


terminals 40,  each of the first terminals is provided with a first conducting portion 42 and a  first  contact  portion  41,  the  first  conducting  portion 42  is  downward  conductively 
connected to a corresponding one of the conductive portions 21a, and the first contact portion 41 is located above the substrate 20 to be conductively connected to the first mating component [CPU not shown].
	However Taguchi does not show a plurality of through holes run through the substrate vertically with a plurality of support members correspondingly accommodated in the through holes and protruding out of the substrate to support the first mating component.
	Hwang et al. shows an analogous electrical connector 100 comprising a plurality of through holes 34 run through the substrate 3 vertically with a plurality of support members 22 correspondingly accommodated in the through holes 34,  the support members 22 protrude upward out of the substrate [at 26] to support the first mating component [implied Col. 2, lines 54-57].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical connector of Taguchi to include support members as shown by Hwang et al. thereby preventing collapse of the contact portion from forces incurred during engagement with a mating component thus producing a more robust electrical connector.
The method of forming the support members is not germane to the issue of patentability of the device itself, particularly when production of the support members is not constrained by a single method. Therefore, this limitation has not been given patentable weight.



With respect to Claim 2; Taguchi as modified by Hwang et al. to include support members has been discussed in Claim 1.
	Hwang et al. further shows each of the support members comprises a first    portion 22 and a second portion 26 connected to each other, the first portion 22 is accommodated in a corresponding one of the through holes 34, and the second          portion 26 is located above the substrate 3 

With respect to Claim 3; Taguchi shows an upper surface 20a of the substrate 20 is downward concavely provided with a plurality of grooves 21, a groove wall of each of the grooves is provided with one of the conductive portions 21a, and the first conducting portion 42 of each of the first terminals is a fisheye structure inserted into a corresponding one of the grooves to be electrically connected to the corresponding one of the conductive portions [Col. 4, lines 13-19].

With respect to Claim 4; Taguchi shows a plurality of second terminals 60,  each of the second terminals is provided with a second conducting portion 62 and a second contact portion 61, the conductive portions are respectively exposed upward and downward on the substrate, the second conducting portion is upward conductively connected to a corresponding one of the conductive portions, and the second contact portion is located below the substrate to be downward conductively connected to a second mating component [Fig. 6C].




With respect to Claim 5; Taguchi shows the substrate 20 is provided with a plurality of grooves 21 running through the substrate vertically, a groove wall 21a of each of the grooves is provided with one of the conductive portions [Col. 3, lines 41-42], the first conducting portion 42 of each of the first terminals 40 is inserted downward into a corresponding one of the grooves and electrically connected to the corresponding one of the conductive portions, and the second conducting portion 62 of each of the second terminals 60 is inserted upward into a corresponding one of the grooves and electrically connected to the corresponding one of the conductive portions 21a.

With respect to Claim 6; Taguchi shows each of the first terminals 40 comprises a first main body portion 43 and a first elastic arm [terminating at 41] extending forward from the first main body portion, the first elastic arm is provided with the first contact            portion 41, and the first conducting portion 42 extends downward from the first main body portion 43; and each of the second terminals 60 comprises a second main body          portion 63 and a second elastic arm [terminating at 61] extending forward from the second main body portion, the second elastic arm is provided with the second contact portion 61, and the second conducting portion 62 extends upward from the second main body portion 63.

With respect to Claim 7; Taguchi shows one of the first terminals 40 and one of the second terminals 60 connected to a same one of the conductive portions 21a are provided to be vertically symmetrical [Fig. 6C].



With respect to Claim 8; Taguchi shows the first terminals 40 have identical structures.
	However Taguchi does not teach the electrical assignment of the terminals.
Hwang et al. further teaches the identical terminals 1 include grounding contacts and signal contacts [Abstract].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include both signal and ground contacts within an electrical connector given the concept and advantages are well known and expected in the art.

Independent Claim 9 differs only slightly from independent Claim 1 discussed above; where Taguchi as modified by Hwang et al. to include support members has been discussed in Claim 1.
	Hwang et al. further shows each of the support members comprises a first    portion 22 and a second portion 26 connected to each other, the first portion 22 is accommodated in a corresponding one of the through holes 34, and the second          portion 26 protrudes upward out of the substrate 3 and a position limiting portion 21 connected to an upper end 22, and the second portion and the position limiting portion respectively abut the substrate 3 in a vertical direction.
	Although Hwang et al. does not show the position limiting portion is located below the substrate spatially relative terms, such as "under", "below", "lower", "over", "upper", "lateral", "left", "right" and the like, may be used to describe one element or feature's relationship to another element(s) or feature(s) as illustrated in the figures.  It is understood that spatially relative terms are intended to encompass different orientations of the device in use or operation in addition to the orientation depicted in the figures.  For 
	As such, use within claim language does not typically yield patentable subject matter unless clearly defining and constraining by disclosed structural relationships. 

The same reasoning applied in the rejection of apparatus claims 1-9, mutatis mutandis, applies to the subject-matter of method Claims 10-15, given the apparatus is considered inseparable from the method of making the apparatus.  The claimed apparatus appears to be the same or similar to that of the prior art, although produced by a different process, evidence establishing an unobvious difference between the claimed apparatus and the prior art apparatus has not been identified.


Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
      Interviews are available Monday - Thursday preferably prior to 1 p.m. (EST).
If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.




            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833